Citation Nr: 0902739	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  06-05 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a compensable rating for a left knee 
disability.

2.  Entitlement to a compensable rating for a right knee 
disability.

3.  Entitlement to a 10 percent rating for multiple 
noncompensable service- connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to 
January 1993, and from July 1994 to September 1999.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which, in pertinent part, found that 
compensable disability evaluations were not warranted for the 
veteran's knee disabilities.

While the January 2005 rating decision did not explicitly 
address the claim of entitlement to a 10 percent rating for 
multiple nonservice-connected disabilities, the claim was 
implicitly decided by the denial of compensable ratings for 
the veteran's low back and bilateral knee disabilities.  It 
was then addressed explicitly in the February 2006 statement 
of the case (SOC) and perfected by the veteran's February 
2006 substantive appeal.  Therefore, it is properly before 
the Board.  

In May 2006, the veteran provided testimony at a hearing 
before a decision review officer at the RO.  A transcript of 
this hearing is of record.

The veteran also perfected an appeal with respect to a claim 
for entitlement to a compensable evaluation for chronic low 
back pain syndrome, in an October 2006 rating decision the RO 
granted an increased rating of 20 percent for this 
disability.  In a November 2006 statement, the veteran 
reported that the 20 percent rating satisfied his appeal 
regarding the increased rating for a low back disorder.  
Therefore, this claim is no longer before the Board.



FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
noncompensable limitation of flexion and extension with no 
instability or subluxation.  

2.  The veteran's right knee disability is manifested by 
noncompensable limitation of flexion and extension with no 
instability or subluxation.  

3.  The veteran has compensable service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, for the veteran's 
left knee disability on the basis of limitation of flexion 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.10,  4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257-
5261 (2008).

2.  The criteria for a 10 percent rating, for the veteran's 
left knee disability on the basis of limitation of extension 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257-
5261 (2008).

3.  The criteria for a 10 percent rating, for the veteran's 
right knee disability on the basis of limitation of flexion 
have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10,  
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257-5261.

4.  The criteria for a 10 percent rating, for the veteran's 
right knee disability on the basis of limitation of extension 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257-
5261 (2008).


3.  The criteria for a 10 percent rating for multiple 
noncompensable service-connected disabilities are not met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 3.324 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

With respect to the veteran's claim for entitlement to a 10 
percent rating for multiple noncompensable service-connected 
disabilities, as explained below, the pertinent facts in this 
case are not in dispute and the law is dispositive.  
Consequently, there is no additional evidence that could be 
obtained to substantiate the claim.  Accordingly, no further 
development of the record is required under 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002).  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 
5-2004 (June 23, 2004).

Regarding the veteran's claims for increased ratings for his 
left and right knee disabilities, in a letter issued in 
November 2004, prior to the initial adjudication of the 
claims, the RO notified the veteran of the evidence needed to 
substantiate his claim for an increased rating.  The letter 
also satisfied the second and third elements of the duty to 
notify by informing the veteran that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that he was nevertheless responsible 
for providing any necessary releases and enough information 
about the records to enable VA to request them from the 
person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a March 2006 letter.  

There was a timing deficiency in that the March 2006 letter 
was sent after the initial adjudication of the claims.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Inasmuch as the claims are being denied, no effective date or 
rating is being set.  The delayed notice on these elements, 
therefore, does not deprive the veteran of a meaningful 
opportunity to participate in the adjudication of the 
claims.  See McDonough Power Equip. v. Greenwood, 464 U.S. 
548, 553 (1984). 

At a minimum, adequate VCAA notice in increased rating cases 
requires: (1) that VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Two of the issues currently before the Board are entitlement 
to increased ratings for left and right knee disabilities.  
The November 2004 letter told the veteran that to 
substantiate the claims he should submit evidence showing 
that the disabilities had worsened.  In addition, the veteran 
has been specifically notified by the March 2006 Dingess 
notification letter that evidence demonstrating the effect 
his disabilities have had on his employment would aid in 
substantiating his claims.   

The veteran has not been given VCAA notice that evidence 
demonstrating the effect of his disability on his daily life 
would aid in substantiating his claim, or of the specific 
measurements and test results used to determine whether his 
disabilities have worsened, the Board does not find any 
procedural defect constitutes prejudicial error in this case.  
Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007)  

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  Such an 
error affects the essential fairness of the adjudication.  
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006).

The record contains evidence of actual knowledge on the part 
of the veteran and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claim(s).  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.  Vazquez-Flore, 22 Vet. App. 37 at 48, citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  

The veteran demonstrated actual knowledge of the need for 
evidence of the impact of his disabilities on his daily life 
specifically by his testimony during his May 2006 hearing and 
comments made to the July 2006 and November 2007 VA 
examiners.  The veteran fully described the impact of his 
knee disabilities on his daily life, and stated how they 
affect his ability to walk, stand, and interact with his 
family.

Similarly, the veteran and his representative have repeatedly 
stated that the veteran's disabilities result in limitation 
of motion and instability of the knees, in accordance with 
the criteria used to evaluate disorders of the knee.  

An October 2006 supplemental statement of the case (SSOC) 
provided the veteran with rating criteria for knee 
disabilities.  Such a post-decisional document could not 
provide VCAA notice.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The information contained in the SSOC 
should have served to tell a reasonable person what was 
needed to substantiate entitlement to a higher rating.  The 
veteran had a meaningful opportunity to participate in the 
adjudication of his claim inasmuch as the claim remained 
pending for years after he received the notice.  He had the 
opportunity to submit additional evidence and argument.

Accordingly, there is no prejudice from the absence of 
complete notice on the first and second elements of Vazquez-
Flores notice.

The November 2004 notice letter provided notice on the fourth 
element of Vazquez-Flores notice by providing examples of 
evidence the veteran could submit or ask VA to assist in 
obtaining.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided proper VA examinations in response 
to his claims.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Increased Rating Claims

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, 
flare-ups or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 
C.F.R. § 4.59.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Code 5003.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 or 
DC 5259 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under DC 5260 or DC 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (1998).  

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation when flexion is limited to 60 degrees.  A 10 
percent evaluation is appropriate if flexion is limited to 45 
degrees and a 20 percent evaluation is assigned if flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2008)

Limitation of extension of a leg is noncompensable when 
extension is limited to 5 degrees.  It also warrants a 10 
percent evaluation when it is limited to 10 degrees and a 20 
percent evaluation when it is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2008).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Service connection for bilateral knee injuries was granted in 
an August 2000 rating decision.  An initial noncompensable 
disability rating was assigned, effective September 13, 1999.  
The veteran submitted a claim for increase that was received 
in March 2004.  

The veteran was provided a VA orthopedic examination November 
2004.  He described having constant pain in both knees with 
flare-ups of increased pain and limited motion during cold 
and damp weather.  He also complained of weakness, 
fatigability, and occasional locking of the knees, but no 
specific instability.  

The veteran used a brace on both knees daily and experienced 
worsening pain with long periods of standing and sitting.  He 
stated that his knee disabilities did not interfere with his 
job as a site surveyor other than requiring that he take 
frequent breaks from sitting and standing.  

Physical examination showed range of motion of the left knee 
from 0 to 140 degrees and of the right knee from 0 to 135 
degrees.  There was no effusion and negative McMurray and 
Lachman's tests.  Strength of the bilateral knees was full.  
Neurologic examination was normal.  

X-rays of the right knee were normal.  The diagnosis was 
chronic knee pain, on the right greater than the left, with 
well-maintained range of motion.  The current examination was 
found to be consistent with patellofemoral syndrome or 
chondromalacia of both knees, status post right knee medial 
meniscectomy in 1998.  

Outpatient records from the West Haven VA Medical Center 
(VAMC) show that the veteran has been consistently treated 
for diffuse myalgias including bilateral knee pain.  In 
August 2003, he complained of knee pain with minimal 
palpation, and in March 2004 he was fitted with braces for 
his increased knee pain.  A left knee X-ray in December 2004 
was negative for abnormalities.  

The veteran was provided a second VA examination in July 2006 
to determine the current severity of his bilateral knee 
disabilities.  He complained of pain on prolonged sitting and 
standing.  He wore knee braces to help with pain and 
instability and complained of weakness, buckling, limitation 
and motion, and swelling. 

The veteran stated that during a bad day of symptoms, he 
could only walk one block, while normally he could walk six 
blocks.  Physical examination of the knees showed probable 
slight swelling.  Knee range of motion was from 0 to 90 
degrees bilaterally with pain toward the end of flexion.  The 
veteran was able to complete ten repetitions of knee flexion 
and extension with pain throughout the range of motion.  No 
ligament instability was noted.  The diagnosis was status 
post right medial meniscectomy and bilateral patellofemoral 
syndrome.  The examiner determined that with repetitive use 
of his knees, the veteran would develop additional loss of 
motion ranging from mild to moderate on a temporary basis.  

Even with consideration of all functional factors, it is 
clear that the range of motion for both the veteran's knees 
does not approximate 45 degrees of flexion or 10 degrees of 
extension as needed for a compensable rating under Diagnostic 
Codes 5260 and 5261 pertaining to limitation of flexion and 
extension, respectively.  However, the Board finds that the 
veteran's knee disabilities are properly rated by analogy 
under Diagnostic Code 5003 pertaining to degenerative 
arthritis.  See 38 C.F.R. § 4.31 (2008) (providing that 
unlisted conditions will be rated under a closely analogous 
diagnostic code).  Diagnostic Code 5003 provides for a 10 
percent rating for noncompensable limitation of motion.  That 
diagnostic code requires X-ray evidence.  The fact that the 
veteran has undergone removal of the meniscus and has 
chondromalacia (or breakdown of cartilage) shows that he has 
findings analogous to X-ray evidence of arthritis.  

Examinations have documented noncompensable limitation of 
flexion.  Hence, separate 10 percent ratings are warranted 
for such limitation.  

The veteran has been reported to have extension to 0 degrees, 
which is considered normal.  Examiners have, however, found 
additional limitation due to functional factors, and the most 
recent examiner found pain throughout the range of motion.  
The examiners did not specify that the pain was found in 
extension and flexion, but they did report their finding in 
the context of testing both ranges of motion.  VA policy is 
to recognize actually painful joints as warranting at least 
the minimum schedular evaluation.  38 C.F.R. § 4.59.  
Separate 10 percent ratings are, therefore, warranted for 
limitation of extension.

Neither examiner quantified the additional limitation of 
motion due to functional factors, but the most recent 
examiner opined that it would be mild to moderate on a 
temporary basis.  The four separate 10 percent ratings 
awarded in this decision would compensate for such a 
disability.  

With respect to instability of the knees, the Board finds 
that neither an increased rating nor a separate rating is 
warranted under Diagnostic Code 5257.  While the veteran has 
testified that his knees occasionally buckle and give out, 
there is no objective evidence of instability of either knee.  
Lachman's and McMurray's tests have been consistently 
negative upon VA examination and there are no other 
indications of instability contained in the record.  
Accordingly, increased evaluations for left and right knee 
instability is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

In addition, there is no objective medical evidence of 
removal or dislocation of  semilunar cartilage, locking, or 
frequent periods of effusion of either knee.  Therefore, an 
increased rating is not warranted under Diagnostic Codes 5258 
or 5259.

The Board has considered whether there is any other basis for 
granting an increased rating other than those granted above, 
but has found none.  In particular, the Board has considered 
the benefit-of-the-doubt doctrine, but has determined that it 
is not applicable to the claims because the preponderance of 
the evidence is against the claims.  


Other Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2008).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The Board finds that the rating criteria contemplate the 
veteran's disabilities.  The veteran's knee disabilities are 
manifested by symptoms such as pain and limitation of motion.  
These manifestations are contemplated in the rating criteria.  
The rating criteria are therefore adequate to evaluate the 
veteran's disabilities and referral for consideration of 
extraschedular rating is not warranted.


Claim for a 10 Percent Rating For Multiple Noncompensable 
Service Connected Disabilities

Whenever a veteran is suffering from two or more separate 
permanent service connected disabilities of such character as 
to clearly interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Rating Schedule, the rating agency is authorized to apply 
a 10 percent rating, but not in combination with any other 
rating.  38 C.F.R. § 3.324 (2008).

While the veteran is service-connected for several 
disabilities, all of them are assigned compensable disability 
ratings.  Therefore, the veteran does not have two or more 
separate service-connected disabilities that are rated as 
noncompensable disabling.  Further a rating under 38 C.F.R. 
§ 3.324 cannot be combined with any other rating.  
Accordingly, a 10 percent rating under 38 C.F.R. § 3.324 for 
multiple noncompensable service-connected disabilities is 
precluded as a matter of law.  

	
ORDER

The veteran's left knee disability warrants a 10 percent 
rating on the basis of limitation of flexion, and to this 
extent, the claim is granted.

The veteran's left knee disability warrants a 10 percent 
rating on the basis of limitation of extension, and to this 
extent, the claim is granted.

The veteran's right knee disability warrants a 10 percent 
rating on the basis of limitation of flexion, and to this 
extent, the claim is granted.

The veteran's right knee disability warrants a 10 percent 
rating on the basis of limitation of extension, and to this 
extent, the claim is granted.

Entitlement to a 10 percent rating for multiple 
noncompensable service connected disabilities is denied.



____________________________________________
	Mark D. Hindin	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


